Citation Nr: 1012215	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the cervical spine.

2.  Entitlement to service connection for left knee 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from December 1967 
to June 1971 and from April 1974 to August 1990.  His 
numerous awards and decorations include the Silver Star, 
Purple Heart, and Bronze Star Medal.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the Veteran had perfected an appeal of 
a claim for service connection for DJD of the right knee.  
In a March 2009 rating decision, the claim for service 
connection for DJD of the right knee was granted.  As this 
is considered a full grant of the benefit sought with 
regards to this issue, this matter is no longer before the 
Board.

In December 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The issue of service connection for residuals of an injury 
to the cervical spine is considered within the Remand 
section of this document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A left knee disorder was not demonstrated during service 
or until many years later; and there is no competent medical 
evidence showing a relationship between this disorder and 
active service.  Arthritis was noted many years post-
service.

CONCLUSION OF LAW

The criteria for service connection for left knee DJD are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter provided 
notice to the Veteran of the  evidence and information 
needed to substantiate his claim for service connection 
decided herein.  This letter also informed the Veteran of 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter further requested that the Veteran submit 
any additional information or evidence in his possession 
that pertained to his claim.  The March 2007 letter also 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.  
The May 2007 RO rating decision reflects the initial 
adjudication of the claim for service connection for left 
knee DJD.  Hence, the March 2007 letter-which meets all four 
of Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. 
Pertinent medical evidence of record includes the Veteran's 
service treatment records, VA and private medical records.  
Also of record and considered in connection with the appeal 
is the transcript of the December 2009 Board hearing, as 
well as various written statements provided by the Veteran 
as well as by his representative, on his behalf.  

The Board acknowledges the Veteran's testimony that he hurt 
his left knee in service and continued to have problems with 
his left knee since discharge from active military service.  
In this case, there is no evidence to show that the Veteran 
suffered an event, injury, or disease to his left knee in 
service.  Moreover, there is no competent evidence that even 
suggests that current "disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Under these circumstances, the Board 
believes that a VA examination of the Veteran's left knee is 
not warranted for this claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary. 38 
U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. 3.307, 3.309(a) (2009).

If there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as 
an alternative method of establishing a service connection 
claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

During the December 2009 Board hearing, the Veteran 
testified that he injured his left knee during a parachute 
landing and from at least one other injury as well as during 
participation in a sports activity.  

Initially, the Board notes that the Veteran's service 
treatment records do not reflect any complaints, findings, 
treatment, or diagnosis of a left knee disorder or injury. 
Numerous periodic and annual flying medical examination 
reports from service are negative for any complaints, 
findings, or diagnosis of a left knee disorder in service.  
In contrast, the Veteran's STRs clearly document treatment 
for a right knee disorder, for which the Veteran is service 
connected.  The silence and the normal findings in the 
service treatment records specific to the left knee 
constitutes negative evidence against such occurrence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).

Post-service Air Force and Naval base clinic medical records 
from 1994 and 1995 are negative for findings, complaints, 
treatment, or diagnosis of any left knee disorders.  

A July 2004 VA medical record reflects that the Veteran 
complained of bilateral knee pain.  The assessment was DJD 
multiple joints.  

A December 2007 VA medical record reflects that the Veteran 
complained of bilateral knee pain.  A January 2008 VA 
emergency care record reflects that the Veteran presented 
with left hip and left leg pain.  No injury was noted.  The 
assessment was sciatica.  A March 2008 VA medical record 
reflects that the Veteran was bumped into with a truck, 
hitting his knee.  He now has knee numbness and left leg 
weakness.  An August 2008 VA medical record notes that the 
Veteran had been measured for a left knee brace.  

While post-service medical records show that the Veteran has 
been diagnosed with left knee DJD, there is no medical 
evidence indicating that arthritis was manifest in the first 
post-service year.  In addition, the Board points out that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Further, there is no medical evidence or opinion even 
suggesting that there exists a relationship between left 
knee DJD and service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.

In addition to the documented post-service treatment 
records, the evidence includes statements from the Veteran 
asserting continuity of symptoms. The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board, however, finds that the Veteran's reported 
history of continued left knee problems since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his left knee disorder began in 
service, a chronic left knee disorder was not noted in 
service.  Moreover, the post-service evidence does not 
reflect treatment related to a left knee disorder for many 
years following active service.

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for approximately 13 
years following active duty discharge and finds his 
recollections as to symptoms experienced in the past, made 
in connection with a claim for benefits, to be less 
probative.  Therefore, neither chronicity nor continuity has 
not here been established, either through the competent 
evidence or through the Veteran's statements.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against 
a claim.).

Under these circumstances, the Board finds that the claim 
for service connection for a left knee DJD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinki, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for left knee DJD is denied.


REMAND

During the December 2009 Board hearing, the Veteran 
testified that he injured his cervical spine during a 
helicopter crash in 1978 and that there was an annex medical 
folder for the accident investigation in which a whiplash 
condition was noted.

The Veteran's military occupational specialty was that of a 
helicopter pilot and a transport pilot.  Service treatment 
records show that in July 1984 the Veteran was seen for 
complaints of left shoulder and left posterior neck pain.  
It was noted that the Veteran had no history of trauma.  An 
x-ray revealed some straightening of the cervical lordoctic 
curve.  The impression was mild cervical strain.   

A December 2007 VA medical record reflects that the Veteran 
complained of neck pain.  X-rays of the cervical spine were 
normal.  A January 2008 private chiropractor imaging report 
shows that the Veteran was assessed with autonomic 
neuropathophysiology.  

In this case, there is no medical evidence opining as to 
whether or not the Veteran currently has residuals of an 
injury to the cervical spine related to his active military.  
Thus, in light of in service treatment for mild cervical 
strain and the January 2008 imaging report from the 
Veteran's private chiropractor, the Board finds that it has 
insufficient competent medical evidence on file to make a 
decision on the claim.  

Accordingly, the Veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
etiology of his claimed disorder. The Veteran is advised 
that a failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2009). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Charleston VA medical Center (VAMC), dated through February 
2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must 
obtain all outstanding medical records from the Charleston 
VAMC, dated from February 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the 
National Personnel Records Center (NPRC) 
search for additional medical and 
personnel records for the Veteran's 
active service that would show an 
accident investigation for a helicopter 
crash in 1978, to include an annex 
medical folder, as identified by the 
Veteran above.  

2.  The RO/AMC should obtain from the 
Charleston VAMC all outstanding medical 
records from February 2009 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

3.  The RO/AMC should send to the 
Veteran and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim for service 
connection for residuals of injury to 
the cervical spine that is not currently 
of record.  The RO should specifically 
request that he provide sufficient 
information and authorization to obtain 
all medical records from his private 
chiropractor, D. Theobald.  If, in the 
alternative, appellant wants to obtain 
and submit these records, he may do so

4.  Thereafter, schedule the Veteran for 
a VA examination to ascertain the 
existence and etiology of his claimed 
cervical spine disorder.  All indicated 
tests should be accomplished (to include 
x-rays, if appropriate), and all 
clinical findings reported in detail.  
The claims file should be made available 
to the examiner for review prior to 
entering any opinion.
 
The examiner is requested to provide an 
opinion concerning the etiology of any 
cervical spine disability found to be 
present, to include whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that any 
currently diagnosed cervical spine 
disability is related to the Veteran's 
military service, to include his claimed 
injury from a helicopter crash?

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for residuals of an 
injury to the cervical spine.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


